internal_revenue_service number release date u i l cc el gl br2 gl-705872-00 memorandum for associate area_counsel - st louis small_business self-employed date from senior technical reviewer branch joseph w clark collection bankruptcy summonses subject automatic_stay violation notice of final_determination of denial of innocent spouse relief this constitutes our response to your date request for advice on whether a notice of final_determination denying innocent spouse relief to a taxpayer in bankruptcy constitutes a potential violation of the automatic_stay we believe that the issuance of this type of determination generally does not violate the stay issue whether the issuance of a notice of final_determination denying relief from joint_and_several_liability on a joint income_tax return pursuant to sec_6015 constitutes a potential violation of the stay on various actions imposed upon the filing of a bankruptcy petition pursuant to b c sec_362 conclusion no since the issuance of a notice of final_determination denying innocent spouse relief generally does not fall within any of the categories of activities proscribed by b c sec_362 it generally does not constitute a stay violation statutory background the internal_revenue_service restructuring and reform act of eased the requirements for obtaining relief from joint_and_several_liability on a tax_return jointly filed by a husband and wife the new provisions are set forth in the current version of sec_6015 sec_6015 provides that with respect to a jointly-filed return an individual may be partially or fully relieved of liability for an understatement_of_tax if the understatement is attributable to erroneous items of the individual’s spouse the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know that the understatement existed taking into account all the facts and circumstances it would be inequitable to hold the gl-705872-00 spouse seeking relief liable for the deficiency in tax attributable to such understatement and relief is sought within two years of the date the service has commenced collection activities with respect to the spouse seeking the relief alternative avenues of relief available to spouses filing jointly are afforded by sec_6015 and sec_6015 these provisions respectively limit liability for taxpayers no longer married legally_separated or no longer living together sec_6015 and allow for potential relief on an equitable basis where subsections b and c do not afford relief sec_6015 once an individual or entity files a bankruptcy petition the bankruptcy code imposes a stay applicable to all entities against various actions b c sec_362 these actions are enumerated in subsections through of sec_362 and include inter alia the commencement or continuation of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title any act to create perfect or enforce any lien against property of the estate any act to create perfect or enforce against property of the debtor any lien to the extent that such lien secures a claim that arose before the commencement of the case under this title any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor b c sec_362 sec_362 also renders the stay inapplicable to certain specific activities these include inter alia conducting audits issuing notices of deficiency and making assessments if such activities are undertaken by governmental units b c sec_362 gl-705872-00 law and analysis your request for advice presents the novel issue of whether a notice of final_determination denying innocent spouse relief to an individual in bankruptcy violates the automatic_stay for purposes of this memorandum we assume that the determination is of an administrative nature issued by the service in general the issuance of this type of administrative determination does not constitute a stay violation spouses who file joint tax returns are jointly and severally liable for any deficiency of tax for the period encompassed by that return pursuant to sec_6013 thus in the innocent spouse context a determination adverse to the individual seeking relief while denying the relief sought fails to have the effect of imposing any additional liability upon him or her since the individual is already liable for the full amount of the deficiency thus the determination issued by the service arguably does not violate the automatic_stay because it does not constitute action taken against the debtor or his or her property as is generally required under sec_362 moreover the issuance of a determination denying innocent spouse relief would not for other reasons violate any of the individual subsections of b c sec_362 the issuance of the determination would not violate the automatic_stay under sec_362 as it would not constitute a proceeding against the debtor that was or could have been commenced before the commencement of the bankruptcy case or to recover a claim against the debtor that arose before the commencement of the case even if we were to agree that an administrative_proceeding determining innocent spouse relief constituted a proceeding against the debtor the ultimate denial of relief would not violate the stay because the proceeding which culminated in the determination would have been initiated by the debtor rather than by someone else the majority view in this regard is that where a given proceeding is initiated by the debtor himself or herself the ultimate outcome of the proceeding -- regardless of whether it is favorable or unfavorable to the debtor -- does not violate the automatic_stay see eg 175_f3d_889 11th cir 799_f2d_1091 5th cir cases involving appeals of tax_court cases -- since the tax_court case was determined to have been initiated by the debtor the appeal of the tax_court decision was not stayed see also we are aware of no case law addressing this issue under the minority view on this issue an appeal of a tax_court decision is stayed on the rationale that an investigation into an individual’s tax_liability is inherently an action taken against that individual and thus a continuation of that proceeding including an appeal of a tax_court decision ruling on the individual’s liability is prohibited by sec_362 see 18_f3d_768 9th cir we think it is possible although gl-705872-00 68_f3d_1131 9th cir 959_f2d_1194 3d cir 48_br_276 e d pa nontax cases in which denials of actions requested by debtors were found not to violate the stay issuance of a determination denying innocent spouse liability also would not violate subsections a or a of sec_362 since the determination would not address or attempt to affect property of the bankruptcy_estate nor would the determination even indirectly affect estate property since as has previously been noted both the spouse seeking relief and the other spouse are already jointly and severally liable for the tax at issue by denying innocent spouse relief the service essentially reaffirms that liability and maintains the status quo resulting in no impact on either the estate’s assets or its liabilities similarly the determination denying innocent spouse relief would not violate the stay under subsections a and a the determination would have no impact on any lien against the debtor-spouse’s property rendering subsection a inapplicable it also would not be tantamount in itself to an act to collect assess or recover a claim against the individual seeking innocent spouse relief as it would be only embody a decision not purport to lead to imminent collection action one possible exception to the conclusion that these subsections do not stay issuance of a determination denying innocent spouse relief might exist if the determination were issued as part of a letter notice_of_determination concerning collection actions under sec_6320 and or otherwise known as a collection_due_process cdp determination innocent spouse liability may be determined as part of a cdp proceeding undertaken pursuant to sec_6320 or sec_6330 the position of this office is that the service should not institute any aspect of a cdp proceeding during bankruptcy as doing so could be characterized as an act to collect a liability on the debtor’s part and thus as a stay violation under sec_362 accordingly where the notice of final unlikely that courts adopting this rationale might view the issuance of a determination of innocent spouse liability as a continuation of an investigation into a couple’s tax_liability and analogous to the delpit situation as an action accordingly prohibited by the stay under sec_362 because this appears to be an attenuated extension of what is already a minority view however we recommend assuming that innocent spouse determinations may be issued in bankruptcy even in districts where delpit would apply we have been told that in many instances the innocent spouse determination is reported on a form separate from the cdp determination and may even be sent to the taxpayer at a different time from the time the cdp determination is sent in that event issuance of the innocent spouse determination in itself clearly would not be a violation of sec_362 of note however is that this division has issued chief_counsel_advice reflecting the gl-705872-00 determination denying innocent spouse relief is inseparable from a cdp determination the notice should not be issued during bankruptcy the legislative_history relevant to the bankruptcy code reflects that the automatic_stay was never intended to prohibit the type of action at issue here the house report accompanying the bankruptcy reform act of through which the bankruptcy code was added to the united_states_code states in pertinent part the automatic_stay is one of the fundamental debtor protections provided by the bankruptcy laws it gives the debtor a breathing spell from his creditors it stops all collection efforts all harassment and all foreclosure actions it permits the debtor to attempt a repayment or reorganization plan or simply to be relived of the financial pressures that drove him into bankruptcy h_r rep no 95th cong 1st sess reprinted in u s code cong ad news the type of action at issue here issuance of a determination on innocent spouse relief constitutes one which was precipitated by a taxpayer and which - even if the determination is adverse and the spouse seeking relief is in bankruptcy -- has no impact on the debtor-spouse’s creditors property or rights in bankruptcy in this respect it is analogous to issuance of a notice_of_deficiency which is specifically rendered not subject_to the automatic_stay pursuant to b c sec_362 a notice of final_determination denying innocent spouse relief is not the type of action which was contemplated by congress when the automatic_stay provisions were included in the bankruptcy code for this reason and for the other reasons discussed herein the issuance of a determination denying innocent spouse relief would not generally constitute a violation of the automatic_stay our response on this matter has been coordinated with both the office of assistant chief_counsel administrative provisions judicial practice and branch collection bankruptcy summonses in the procedure and administration function of the national_office if you have further questions position that issuance of a cdp_notice in which the taxpayer is notified of the service’s proposed action for example the service’s intention to levy on the taxpayer’s property and the taxpayer’s right to be heard on the proposed action is violative of the automatic_stay under sec_362 see general litigation bulletin date pincite therefore we believe that the final cdp determination may also violate the stay as would the determination as to innocent spouse relief if it is issued within the cdp determination gl-705872-00 please call cc assistant chief_counsel administrative provisions judicial practice attention bridget finkenaur chief branch collection bankruptcy and summonses
